ORDER

PER CURIAM.
AND NOW, this 25th day of March, 2004, Charles David Conway having been disbarred by consent from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated May 20, 2003; the said Charles David Conway having been directed on November 14, 2003, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Charles David Conway is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa. R.D.E.